 

 

Exhibit 10.21

 

AMENDMENT TO TRUST NOTE AMENDMENT AGREEMENT

 

THIS AMENDMENT TO TRUST NOTE AMENDMENT AGREEMENT (“Amendment”) dated as of May
__, 2020, is to become affixed to, modify and become a part of that certain
Trust Note Amendment Agreement (the “Note Amendment Agreement”) dated as of
April 24, 2020 by and among TORCHLIGHT ENERGY RESOURCES, INC., a Nevada
corporation, (the “Borrower”), each of the Subsidiaries of the Borrower
identified on the signature pages hereto, and THE DAVID A. STRAZ, JR.
IRREVOCABLE TRUST DTD 11/11/1986, THE NORTHERN TRUST COMPANY and CHRISTOPHER M.
STRAZ, as Co-Trustees (the “Trust”, and a “Lender”).

 

WHEREAS, the parties to the Note Amendment Agreement desire to amend the Note
Amendment Agreement; and

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1.       The Note Amendment Agreement is amended and modified by amending and
restating Section 2.02 of the Note Amendment Agreement as follows:

 

“SECTION 2.02 Accrued Interest; Fees. No later than the earlier of (A) May 25,
2020 or (B) one Business Day after the closing of the Borrower’s contemplated
offer and sale of common stock under an underwritten public offering through a
shelf takedown using it’s Form S-3 registration statement (No. 333-220181); the
Borrower shall pay (a) to the Lenders all past due interest that has accrued on
the Existing Notes; and (b) to The David A. Straz, Jr. Irrevocable Trust dtd
11/11/1986, The Northern Trust Company and Christopher M. Straz, as Co-Trustees,
an extension fee in the amount of One Hundred Seventy Thousand and No/100
Dollars ($170,000). If any of the payments required by this Section 2.02 is not
paid on the required date, such nonpayment shall constitute an Event of Default
hereunder automatically and without any further action required of any Lender.”

 

2.       All terms and conditions of the Note Amendment Agreement shall, except
as amended and modified by this Amendment, will remain in full force and effect
and all rights, duties, obligations and responsibilities of the parties thereto
shall be governed and determined by the Note Amendment Agreement as the same has
been amended and modified by this Amendment.

 

3.       THIS AMENDMENT IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF TEXAS.

 

4.       This Amendment shall be of no force and effect until receipt and
execution of it by the Borrower, the Subsidiaries identified on the signature
pages hereto, and the Lender. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which shall be deemed one
instrument, by facsimile signature or by e-mail delivery of a “.pdf” format data
file signature of any of the parties, each of which shall be deemed an original
for all purposes.

 

[Signature page follows.]

Amendment to Trust Note Amendment Agreement – Page 1 

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Amendment to the Trust Note Amendment Agreement as of the date first written
above.

 

  BORROWER:         TORCHLIGHT ENERGY RESOURCES, INC.,   a Nevada corporation  
      By  /s/ John Brda      John Brda     President         SUBSIDIARIES:      
  HUDSPETH OIL CORPORATION,   a Texas corporation         By /s/ John Brda     
Name: John Brda     Title:  President         TORCHLIGHT ENERGY, INC.,   a Texas
corporation         By /s/ John Brda      Name:  John Brda     Title:  President
        TORCHLIGHT HAZEL, LLC,   a Texas Limited Liability Company         By
/s/ John Brda      Name:  John Brda     Title:  President

Amendment to Trust Note Amendment Agreement – Page 2 

 



  LENDER:         THE DAVID A. STRAZ, JR., IRREVOCABLE TRUST DTD 11/11/1986, as
a Lender         By: /s/ Christopher M. Straz     Christopher M. Straz      
Co-Trustee         By: The Northern Trust Company, Co-Trustee               By:
/s/ Thomas M. Lara           Thomas M. Lara           Vice President

Amendment to Trust Note Amendment Agreement – Page 3 